

114 S726 IS: Community Financial Protection Act of 2015
U.S. Senate
2015-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 726IN THE SENATE OF THE UNITED STATESMarch 12, 2015Mr. Coats introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo establish the prudential regulator of community and independent depository institutions as the
			 conduit and arbiter of all Federal financial oversight, examination, and
			 reporting.
	
 1.Short titleThis Act may be cited as the Community Financial Protection Act of 2015.
 2.FindingsCongress finds the following: (1)On October 3, 2013, Jerome H. Powell, member of the Board of Governors of the Federal Reserve System, told the Conference of State Bank Supervisors that community bankers, who played no part in causing the financial crisis, have been forced to fight to ensure that they are not swept up in the torrent of costly new regulations.
 (2)The profitability, and even survival, of credit unions and community and independent depository institutions is threatened by the material rise in costs of compliance, which are largely driven by resources and personnel necessary to interact with a greater number of Federal regulators and respond to an ever-growing list of required reports and special data requests.
 3.Prudential regulator as conduit for report requestsSection 1026(b) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5516(b)) is amended to read as follows:
			
				(b)Reports
 (1)DefinitionIn this subsection, the term publicly available information means— (A)a Report of Condition and Income submitted to the Federal Deposit Insurance Corporation or the Federal Financial Institutions Examination Council;
 (B)a Thrift Financial Report submitted to the Office of Thrift Supervision; (C)a Financial Performance Report submitted to the National Credit Union Administration; or
 (D)any report that is designated by the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Federal Financial Institutions Examination Council, or the National Credit Union Administration, as applicable, as a successor to any report described in subparagraph (A), (B), or (C).
						(2)Requests for reports from prudential regulators
 (A)In generalIn order to minimize regulatory burden, the Director shall request reports through the prudential regulator from a person described in subsection (a), as necessary to—
 (i)support the role of the Bureau in implementing Federal consumer financial laws; (ii)support examination activities of the Bureau under subsection (c); and
 (iii)assess and detect risks to consumers and consumer financial markets. (B)Institution-specific requestsThe Director may not make a request under subparagraph (A) for an industry-wide report or a report pertaining to 2 or more persons described in subsection (a).
 (C)Publicly available informationThe Director may make a request under subparagraph (A) only if the Director makes a showing to the prudential regulator that publicly available information pertaining to a person described in subsection (a) is insufficient for the purposes described in clauses (i), (ii), and (iii) of subparagraph (A).
 (D)Denial of requestsThe prudential regulator may deny any request for a report or information made by the Director under subparagraph (A).
						(3)Use of existing reports
 (A)In generalIf a prudential regulator determines to fulfill a request for a report made by the Director under paragraph (2), the prudential regulator shall, to the fullest extent possible, fulfill the request with reports pertaining to a person described in subsection (a) that have been provided or are required to have been provided to a Federal or State agency.
 (B)Fulfilling report requests through multiple sourcesThe Director shall accept existing reports in satisfaction of the requirements of this subsection in formats consistent with those submitted to the prudential regulator and Federal and State agencies, including multiple reports, if the prudential regulator has determined that the reports provide the information requested by the Director..